IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA
Vv. Criminal No. Lb- 3f b

YURIY SERGEYEVICH ANDRIENKO [UNDER SEAL]
SERGEY VLADIMIROVICH DETISTOV
PAVEL VALERYEVICH FROLOV

 

 

ANATOLIY SERGEYEVICH KOVALEV el Le
ARTEM VALERYEVICH OCHICHENKO a
PETR NIKOLAYEVICH PLISKIN OCT 15 2020
CLERK U.S, DISTRICT COURT
INDICTMENT MEMORANDUM WEST. DIST. OF PENNSYLVANIA

 

AND NOW comes the United States of America, by its attorneys, Scott W. Brady,
United States Attorney for the Western District of Pennsylvania, and Charles A. Eberle and Jessica
Lieber Smolar, Assistant United States Attorneys for said District, and U.S. Department of Justice
National Security Division, Cyber Deputy Chief Sean Newell and Trial Attorney Heather N.
Alpino, and submits this Indictment Memorandum to the Court:
I. THE INDICTMENT
A Federal Grand Jury returned a seven-count Indictment against the above-named

defendants for alleged violations of federal law:

 

DEFENDANTS
COUNT OFFENSE/DATE TITLE/SECTION CHARGED
1 Conspiracy to Commit Offenses 18 U.S.C. §§ 371 and ANDRIENKO
_ Against the United States 3559(g)(1) DETISTOV
. FROLOV
From at least in and around November KOVALEV
2015 through in and around October OCHICHENKO

2019 PLISKIN
2 Conspiracy to Commit Wire Fraud

From at least in and around November
2015 and continuing through in and.
around October 2019

Wire Fraud

On or about June 27, 2017

5 Computer Fraud - Damage to
Computers

On or about June 27, 2017

6-7 Aggravated Identity Theft

On or about January 4, 2018, to
February 1, 2018 (Count 6)

On or about January 23, 2018, and
January 24, 2018 (Count 7)

18 U.S.C. § 1349

18 U.S.C. §§ 1343 and
2

18 U.S.C. §§
1030(a)(5)(A),
1030(c)(4)(B), and 2

18 U.S.C. §§
1028A(a)(1),
1028A(b), -
1028A(c)(4),
and 2

II. ELEMENTS OF THE OFFENSES

A. As to Count 1:

ANDRIENKO
DETISTOV
FROLOV
KOVALEV
OCHICHENKO
PLISKIN

ANDRIENKO
DETISTOV
FROLOV
KOVALEV
OCHICHENKO
PLISKIN

ANDRIENKO
DETISTOV
FROLOV
KOVALEV
OCHICHENKO
PLISKIN

ANDRIENKO
DETISTOV
FROLOV
KOVALEV
OCHICHENKO
PLISKIN

In order for the crime of Conspiracy to Commit Offenses Against the United States,

in violation of 18 U.S.C. §§ 371 and 3559(g)(1), to be established, the government must prove

all of the following essential elements beyond a reasonable doubt:

1. That the defendants conspired and agreed with another person to commit

computer fraud;
2. That the defendants were a party to or member of that agreement;

3. That the defendants joined the agreement or conspiracy knowing of its
objective to commit computer fraud and intending to join together with at least one other alleged
conspirator to achieve that objective; that is, that the defendants and at least one other alleged
conspirator shared a unity of purpose and the intent to achieve the objectives to commit offenses
against the United States; and

4. That at some time during the existence of the agreement or conspiracy, at
least one of its members performed an overt act in order to further the objectives of the agreement.

Third Circuit Model Criminal Jury Instructions § 6.18.371A. |

B. As to Count 2:

In order for the crime of Conspiracy to Commit Wire Fraud, in violation of 18
U.S.C. § 1349, to be established, the government must prove all of the following essential elements
beyond a reasonable doubt:

“I. That the conspiracy, agreement, or understanding to commit violations of
18 U.S.C. § 1343 as described in the Indictment, was formed, reached, or entered into by two or
more persons.

2. At some time during the existence of the conspiracy, agreement or
understanding, the defendant knew the purpose of the agreement, and, with that knowledge, then
deliberately joined the conspiracy, agreement or understanding.

O’ Malley, Grenig and Lee, 2 Federal Jury Practice and Instructions § 31.03 (2002)
(revised to exclude overt act requirement, see Whitfield v. United States, 125 S. Ct. 687, 691

(2005); United States v. Shabani, 513 U.S. 10, 16 (1994)).
C. As to Counts 3 — 4:

In order for the crime of Wire Fraud, in violation of 18 U.S.C. §§ 1343 and 2, to be
established, the government must prove all of the following essential elements beyond a reasonable
doubt:

1. That the defendant devised a scheme to defraud or to obtain money or
property by materially false or fraudulent pretenses, representations or promises or willfully
participated in such a scheme with knowledge of its fraudulent nature;

2. That the defendant acted with the intent to defraud; and

3. That in advancing, furthering, or carrying out the scheme, the defendants
transmitted any writing, signal, or sound by means of a wire, radio, or television communication
in interstate commerce or caused the transmission of any writing, signal, or sound of some kind
by means of a wire, radio, or television communication in interstate commerce.

Nat’l Sec. Sys. v. lola, 700 F.3d 65, 105 (3d Cir. 2012); Third Circuit Model.
Criminal Jury Instructions § 6.18.1343.

D. As to Count 5:

In order for the crime of Computer Fraud - Damage to Computers, in violation of
18 U.S.C. §§ 1030(a)(5)(A), 1030(c)(4)(B), and 2, to be established, the government must prove:

1. That the defendant knowingly caused the transmission of a program,
information, code, or command to a computer or computer system;

2. That the defendant intended to cause damage to a protected computer,
computer system, network, information, data, or program;

3. That the damage caused by the defendant was without authorization; and
4, That the offense resulted in (a) a loss of $5,000 during one year; (b) the
damage of ten or more protected computers during one year; (c) the modification or impairment
of the medical examination, diagnosis, treatment, or care of one or more individuals; or (d) a threat
to public health or safety.

2A O’Malley, Grenig & Lee, Federal Jury Practice and Instructions § 42:15 (6th
ed. 2008) (describing offense for 18 U.S.C. § 1030(a)(5)(A)).
E. As to Counts 6-7:

In order for the crime of Aggravated Identify Theft, in violation of 18 U.S.C. §§
1028A(a)(1), 1028A(b), 1028A(c)(4), and 2, to be established, the government must prove all of
the following essential elements beyond a reasonable doubt:

1. That the defendants committed a felony violation of a statute listed in 18
USS.C. § 1028A(c); and

2. That the defendants, during and in relation to said felony violation,
knowingly transferred, possessed or used, without lawful authority, a means of identification of

another person.

18 U.S.C. § 1028A(a)(1).

TW. PENALTIES
A. As to Count 1: Conspiracy to Commit Offenses Against the United States (18
U.S.C. §§ 371 and 3559(g)(1)):
1, Individuals - The maximum penalties for individuals are:
(a) imprisonment of not more than 5 years (18 U.S.C. §
1030(c)(2)(B));
| (b) a fine not more than the greater of;

(1) $250,000 (18 U.S.C. § 3571(b)(3));
5
or
(2) an alternative fine in an amount not more than the greater of
twice the gross pecuniary gain to any person or twice the pecuniary loss to any person other than
the defendant, unless the imposition of this alternative fine would unduly complicate or prolong
the sentencing process (18 U.S.C. § 3571(d));
(c) a term of supervised release of not more than three (3) years (18
U.S.C. § 3583);
(d) Any or all of the above.

In addition, 18 U.S.C. § 3559(g)(1) provides that “[i]f a defendant who is convicted of a
felony offense (other than offense of which an element is the false registration of a domain name)
knowingly falsely registered a domain name and knowingly used that domain name in the course
of that offense, the maximum imprisonment otherwise provided by law for that offense shall be
doubled or increased by 7 years, whichever is less.”

B. As to Count 2: Conspiracy to Commit Wire Fraud (18 U.S.C. § 1349):

1. Imprisonment of not more than the maximum number of years prescribed
for the offense which was the object of the conspiracy (18 U.S.C. § 1349); specifically for wire
fraud, the maximum penalty is twenty (20) years;

2. A fine not more than the greater of;

(a) $250,000 (18 U.S.C. § 3571(b)));
or
(b) an alternative fine in an amount not more than the greater of twice

the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the

defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d));
3, A term of supervised release of not more than three (3) years (18 U.S.C. §
3583);
4. Any or all of the above.
Cc. As to Counts 3-4: Wire Fraud (18 U.S.C. §§ 1343 and 2):
1, Individuals - The maximum penalties for individuals are:
(a) imprisonment for not more than twenty (20) years;
(b) a fine not more than the greater of;
(1) $250,000 (18 U.S.C. § 3571(b)GB));
or
(2) an alternative fine in an amount not more than the greater of
twice the gross pecuniary gain to any person or twice the pecuniary loss to any person other than
the defendant, unless the imposition of this alternative fine would unduly complicate or prolong
the sentencing process (18 U.S.C. § 3571(d));
(c) a term of supervised release of not more than three (3) years (18
U.S.C. §§ 3559, 3583);
(d) Any or all of the above.
D. ‘As to Count 5: Computer Fraud - Damage to Computers (18 U.S.C. §§
1030(a)(5)(A), 1030(c)(4)(B), and 2):
1. Individuals - The maximum penalties for individuals are:
(a) imprisonment of not more than 10 years (18 US.C. §
1030(c)(4)(B));

(b) a fine not more than the greater of;
(1) $250,000 (18 U.S.C. § 3571(b)(3));
or
(2) an alternative fine in an amount not more than the greater
of twice the gross pecuniary gain to any person or twice the pecuniary loss to any person other
than the defendant, unless the imposition of this alternative fine would unduly complicate or
prolong the sentencing process (18 U.S.C. § 3571(d));
(c) a term of supervised release of not more than three (3) years (18
USS.C. § 3583);
(d) Any or all of the above.
E. As to Counts 6 & 7: Aggravated Identity Theft (18 U.S.C. §§ 1028A(a)(1),
1028A(b), 1028A(c)(4), and 2):
1. A term of imprisonment of two years to run consecutively with any other
term imposed, except as stated in 18 U.S.C. § 1028A(b)(4) (18 U.S.C. § 1028A(a)(1), (b));
2. A fine not more than the greater of:
(1) $250,000 (18 U.S.C. § 3571(b)(3));
or
(2) an alternative fine in an amount not more than the greater of twice
the gross pecuniary gain to any person or twice the pecuniary loss to any person other than the
defendant, unless the imposition of this alternative fine would unduly complicate or prolong the
sentencing process (18 U.S.C. § 3571(d));
3. A term of supervised release of not more than one (1) year (18 U.S.C.
§ 3583);

4. Any or all of the above.
IV. MANDATORY SPECIAL ASSESSMENT

 

A mandatory special assessment of $100.00 must be imposed at each count upon

which the defendant is convicted, pursuant to 18 U.S.C. § 3013.
V. RESTITUTION ~

Restitution may be required in this case as to Counts One through Seven, together
with any authorized penalty, as part of the defendant’s sentence pursuant to 18 U.S.C. §§ 3663,
3663A, and 3664.

| VI. FORFEITURE
As set forth in the Indictment, forfeiture may be applicable in this case.

Respectfully submitted,

SCOTT W. BRADY
United States Attorney

   

CHARLES A. EBERLE
Assistant U.S. Attorney
PA ID No. 80782

Dl

i SICA LIEBER SMOLAR
ssistant U.S. Attorney

PA ID No. 65406

SEAN NEWELL

U.S. DEPARTMENT OF JUSTICE
NATIONAL SECURITY DIVISION
DEPUTY CHIEF, CYBER

HEATHER N. ALPINO
U.S.DEPARTMENT OF JUSTICE
NATIONAL SECURITY DIVISION
TRIAL ATTORNEY
